Citation Nr: 1340953	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  10-18 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for left knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran served on active duty from October 1982 to January 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran's records are contained in the Virtual VA system.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran was assigned a noncompensable rating for his left knee degenerative joint disease effective February 1, 2009.  The most recent evidence in the claims file is a December 2008 VA examination.  Therefore, a new examination should be scheduled to determine the current severity of the Veteran's condition.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he should identify any VA treatment he has received since February 2009 so that VA can obtain those records.  He should also be notified that he may submit private treatment records in support of his claim, or provide VA with sufficient information and authorization to attempt to obtain those records on his behalf.

2.  Schedule the Veteran for an appropriate VA examination of his left knee.  The claims file should be made available to and reviewed by the examiner.  All indicated tests, including x-rays if warranted, should be completed.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected left knee disability.  The examiner should provide the ranges of motion of the Veteran's left knee in degrees, including findings based on active motion, passive motion, and repetitive motion.  The examiner should also note whether there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the left knee is used repeatedly.  All limitation of function must be identified.  If possible, additional functional limitations based on pain, weakened movement, excess fatigability, and incoordination should be expressed in degrees.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should state whether there is any evidence of ankylosis, removed or dislocated semilunar cartilage, and/or recurrent subluxation or lateral instability of the left knee.  Subluxation or instability should be described as slight, moderate, or severe.

3.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Finally, readjudicate the claim on appeal.  If the claim is not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to respond before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


